ACCEPTED
                                                                                           03-14-00561-CV
                                                                                                   5480881
                                                                                THIRD COURT OF APPEALS
                                                                                           AUSTIN, TEXAS
                                                                                     5/29/2015 10:12:44 PM
                                                                                         JEFFREY D. KYLE
                                                                                                    CLERK
                                NO.03-14-00561-CV

      TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN
                                                                         FILED IN
                                                                  3rd COURT OF APPEALS
                                                                       AUSTIN, TEXAS
                                KEVIN BIERWIRTH                   5/29/2015 10:12:44 PM
                                    Appellant                         JEFFREY D. KYLE
                                       v.                                  Clerk



              FEDERAL NATIONAL MORTAGE ASSOCIATION
                             Appellee.



            APPELLANT'S MOTION TO EXTEND TIME FOR FILING
                APPELLANT'S REPLY TO APPELLEE'S BRIEF

TO THE HONORABLE COURT OF APPEALS:

      Kevin Bierwirth, Appellant, moves this Court to grant an extension of time

to file Appellant's Reply pursuant to Tex.R.App.P.38.3, and respectfully states:

       1.     Appellee's Brief was filed May 7, 2015.

      2.      Appellant's Reply was due on May 27, 2015.

      2.      Appellant seeks a two day extension of time to file Appellant's Reply

from the due date of the filing of the Reply, which would make Appellant's Reply

due on or before May 29,2015.

      4.      This extension of time is necessary because Appellant needed time to

reflect on the content of the reply.

      5.      This is the first extension of time Appellant has sought for the filing

his Reply.
         F or these reason, Kevin Bierwirth requests that this court render an order

extending the time for filing Appellant's Reply to and i ' ludin". /I ,',C.l/V




                                                  Austin, Texas 78750
                                                  (512) 825-0331



                        CERTIFICATE OF CONFERENCE

       On May 29,2015, an attempt was made to confer with Brian Casey, attorney

for the Appellee, in order to confer as to the extension but was unable to reach Mr.

Casey.




                            CERTIFICATE OF SERVICE

      On May 29, 2015, a copy of the attached motion for extension of time was
sent by U. S. Postal Service to:

      Douglas G. Dent
6836 Bee Caves Road, Bldg. 3, Suite 303
Austin, TX 78746

      Jeffrey B. Lewis
      10333 Richmond Ave. Ste. 550
      Houston, TX 77042